Citation Nr: 0909126	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  98-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for situational depression.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a chronic sleep 
disorder.  

4.  Entitlement to a compensable disability evaluation for 
the Veteran's left ankle fracture residuals for the period 
prior to June 3, 1998.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's left ankle fracture residuals for 
the period on and after June 3, 1998.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from October 1984 to October 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which, in 
pertinent part, established service connection for left ankle 
fracture residuals; assigned a noncompensable evaluation for 
that disability; and effectuated the award as of June 20, 
1997.  In June 2000, the Board, in pertinent part, remanded 
the issue of an initial compensable evaluation for the 
Veteran's left ankle fracture residuals to the RO for 
additional action.  

In September 2003, the RO, in pertinent part, determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for 
situational depression; denied service connection for a 
chronic sleep disorder; and denied a total rating for 
compensation purposes based on individual unemployability.  
In February 2004, the RO increased the evaluation for the 
Veteran's left ankle fracture residuals from noncompensable 
to 10 percent disabling and effectuated the award as of June 
3, 1998.  In August 2004, the RO determined that new and 
material evidence had not been submitted to reopen the 
Veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  In February 2007, the 
Board remanded the Veteran's claims to the RO so that he 
could be afforded a hearing before a Veterans Law Judge.  In 
January 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

As to the issues of whether new and material evidence has 
been received to reopen the Veteran's claims of entitlement 
to service connection for situational depression and PTSD, 
the Board is required to consider the question of whether new 
and material evidence has been received to reopen the 
Veteran's claims without regard to the RO's determination in 
order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected left 
ankle fracture residuals.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to a compensable 
disability evaluation for the Veteran's left ankle fracture 
residuals for the period prior to June 3, 1998, and a 
disability evaluation in excess of 10 percent for his left 
ankle fracture residuals for the period on and after June 3, 
1998.  The Veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same 
regardless of how the issue is styled.  

The issues of service connection for both a chronic 
depressive disorder to include situational depression and 
chronic PTSD; the evaluations of the Veteran's left ankle 
fracture residuals; and TDIU are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In March 1998, the RO denied service connection for 
situational depression.  The Veteran was informed in writing 
of the adverse decision and his appellate rights in April 
1998.  In March 1999, the Veteran submitted a notice of 
disagreement.  

2.  In December 2000, the RO issued a statement of the case 
to the Veteran and his accredited representative.  The 
Veteran did not submit a substantive appeal from the March 
1998 rating decision.  

3.  The documentation received since the March 1998 RO 
decision is relevant and probative of the issue at hand.  

4.  In September 2002, the RO denied service connection for 
PTSD.  In October 2002, the Veteran was informed in writing 
of the adverse decision and his appellate rights.  He did not 
submit a timely NOD with the decision.  

5.  The documentation received since the September 2002 RO 
decision is relevant and probative of the issue at hand.  

6.  A chronic sleep disorder was not objectively manifested 
during active service or for many years thereafter; the 
Veteran's sleep apnea is not attributable to service.  


CONCLUSIONS OF LAW

1.  The March 1998 RO decision denying service connection for 
situational depression is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for situational depression has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2008).  

2.  The September 2002 RO decision denying PTSD is final.  
New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for PTSD has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2008).  

3.  A chronic sleep disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107, 5108, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.303, 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claims of 
entitlement to service connection for situational depression 
and PTSD and his claim for service connection for a sleep 
disorder, the Board observes that the RO issued VCAA notices 
to the Veteran in November 2001, March 2002, November 2003, 
September 2004, January 2006, March 2006, April 2007, and 
November 2007 which informed him of the evidence needed to 
support an application to reopen a claim of entitlement to 
service connection, a claim of entitlement to service 
connection, and the assignment of a disability evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his applications and claim.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Veteran was afforded a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the Veteran's applications 
and claim.  All relevant facts have been developed to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1; 
(2006) Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  


II.  Situational Depression

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  


A.  Prior RO Decision

In March 1998, the RO denied service connection for 
situational depression as a chronic psychiatric disorder was 
not shown to have originated during active service.  The 
Veteran was informed in writing of the adverse decision and 
his appellate rights in April 1998.  In March 1999, the 
Veteran submitted an NOD.  In December 2000, the RO issued a 
statement of the case (SOC) to the Veteran and his accredited 
representative.  The Veteran did not submit a substantive 
appeal from the March 1998 rating decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The Veteran's service treatment 
records indicate that he was diagnosed with "situational 
anxiety-depression," mild depression, and an inappropriate 
reaction to situations in October 1986 and November 1986.  A 
December 1986 naval psychological evaluation notes that the 
Veteran was given a provisional diagnosis of situational 
depression and referred for psychological evaluation.  The 
examiner advanced an impression of "marital problem (wife's 
substance dependence in focus)."  

An October 1987 naval psychiatric evaluation indicates that 
the Veteran complained of anxiety and "pending rage" over 
his marital situation and military problems.  A provisional 
diagnosis of situational depression-anxiety was advanced and 
the Veteran was referred for psychiatric evaluation.  The 
examiner advanced assessments of marital problems and 
"probable [alcohol] abuse [questionable] early dependence."  
At his September 1988 physical examination for service 
separation, the Veteran presented a history of "depression 
or excessive worry."  On physical evaluation, the Veteran 
was reported to exhibit no psychiatric abnormalities.  

A September 1995 hospital summary from Madison Hospital 
conveys that the Veteran complained of depression and a 
suicide attempt.  The Veteran was diagnosed with recurrent 
major depression, "[ruleout] bipolar II disorder," "remote 
history of cocaine abuse;" and alcoholism.  A June 1997 VA 
hospital summary indicates that the Veteran complained of 
chronic depression.  The Veteran was diagnosed with major 
depression, cocaine dependence, and alcohol dependence.  The 
report of an August 1997 VA examination for compensation 
purposes notes that the Veteran was diagnosed with a bipolar 
disorder and "rule out substance induced affect disorder."  



B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1998 RO decision 
denying service connection for situational depression 
consists of photocopies of the Veteran's service treatment 
records; VA clinical and examination documentation; private 
clinical documentation; Social Security Administration (SSA) 
records; a newspaper article; transcripts of hearings before 
a VA hearing officer and the undersigned Acting Veterans Law 
Judge; and written statements from the Veteran.  A June 2005 
written statement from D. E. K., M.D., conveys that the 
Veteran was diagnosed with and being treated for severe 
situational depression.  The Board finds that Dr. K's June 
2005 written statement constitutes new and material evidence 
in that it is of such significance that, when considered with 
previous evidence of record, it raises a reasonable 
possibility of substantiating the Veteran's claim.  As new 
and material evidence has been received, the Veteran's claim 
of entitlement to service connection for situational 
depression is reopened.  


III.  PTSD

A.  Prior RO Decision

In September 2002, the RO denied service connection for PTSD 
as the record did not "establish a stressor or credible 
diagnosis of the claimed condition."  In October 2002, the 
Veteran was informed in writing of the adverse decision and 
his appellate rights.  In December 2003, the Veteran 
submitted a NOD with the September 2002 rating decision.  In 
December 2003, the RO determined that the Veteran's December 
2003 NOD was untimely.  The Veteran did not submit a NOD with 
that decision.  

The evidence considered by the RO in reaching its decision 
may be briefly summarized.  The Veteran's service treatment 
records and post-service clinical documentation then of 
record made no reference to PTSD.  


B.  New and Material Evidence 

The evidence submitted since the September 2002 RO decision 
denying service connection for PTSD consists of photocopies 
of the Veteran's service treatment records; VA clinical and 
examination documentation; private clinical documentation; 
SSA records; a newspaper article; transcripts of hearings 
before a VA hearing officer and the undersigned Acting 
Veterans Law Judge; and written statements from the Veteran.  
A November 2003 psychiatric evaluation from M. P., M.D., 
conveys that the Veteran reported that his wife had been 
kidnapped while he was in the Navy and "they could not 
find" her.  The Veteran was diagnosed with PTSD and major 
depression.  An undated newspaper article indicates that the 
Veteran's spouse had been the subject of an alleged 
kidnapping and the Veteran had been threatened with a gun by 
the alleged kidnapper.  An undated written statement from the 
Veteran received in September 2004 relates that his spouse 
had been kidnapped by a drug dealer during active service.  
The report of a June 2008 VA examination for compensation 
purposes states that the Veteran's wife had been kidnapped 
during active service.  The Board finds that Dr. P.'s 
November 2003 psychiatric evaluation, the undated newspaper 
article, the Veteran's undated written statement, and the 
June 2008 VA examination report constitute new and material 
evidence in that they are of such significance that they 
raise a reasonable possibility of substantiating the 
Veteran's claim.  As new and material evidence has been 
received, the Veteran's claim of entitlement to service 
connection for PTSD is reopened.  


IV.  Sleep Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran's service treatment records reflect that he was 
seen for sleep problems.  Naval clinical documentation dated 
in October 1986 relates that the Veteran complained about 
"not being able to sleep for a year" and a drastic weight 
loss.  Assessments of "[weight] loss & insomnia due to 
improper eating & sleeping habits" and "situational 
anxiety-depression inappropriate reaction to situations" 
were advanced.  A November 1986 treatment record states that 
the Veteran reported staying awake for periods of 36 hours 
without the use of drugs or stimulants.  He reported that he 
was under emotional stress due to marital problems and 
concern over his spouse's health.  Assessments of insomnia 
and depression were advanced.  At his September 1988 physical 
examination for service separation, the Veteran neither 
complained of nor exhibited a chronic sleep disorder.  

A March 2001 physical evaluation from A. Y., M.D., conveys 
that the Veteran reported that he was "always sleeping."  
He presented a history of sleep apnea.  Impressions of severe 
depression and sleep apnea were advanced.  

In his November 2003 Appeal to the Board (VA Form 9), the 
Veteran advanced that he was treated for a sleeping disorder 
during active service.  He reported that he had complained 
about his chronic sleeping problems to treating VA medical 
personnel and had been told that the medications prescribed 
for his chronic depression would also treat his sleep 
complaints.  

At a March 2004 VA examination for compensation purposes, the 
Veteran reported that he suffered from a long-standing 
problem "with sleep onset."  He clarified that: he usually 
slept five to six hours a night; he slept little, if any, 
approximately one night a week; and he napped for three to 
four hours approximately three to four times a week.  The 
examiner commented that:

The Veteran's current sleep disturbance 
does not appear to be related to a 
psychiatric condition as such.  He has a 
long history of using mood altering 
substances that are known to present 
protracted problems on sleep onset and 
maintenance.  

In his undated written statement received in September 2004, 
the Veteran advanced that he had been initially treated for a 
chronic sleep disorder concurrently with his chronic 
depression during active service.  

At the January 2009 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the Veteran testified 
that he had been treated for insomnia during active service 
and diagnosed with sleep apnea by a SSA doctor.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran was treated for insomnia during active 
service.  Treating military medical personnel determined that 
the Veteran's insomnia was related to his ongoing marital 
problems and concern for his spouse's health.  At his 
September 1988 physical examination for service separation, 
the Veteran was not diagnosed with or otherwise noted to have 
a chronic sleep disorder.  Following service separation, the 
Veteran has reported having difficulty falling asleep.  The 
report of the March 2004 VA examination for compensation 
purposes notes that the Veteran's sleep onset and maintenance 
difficulties were attributed to his chronic polysubstance 
abuse.  While sleep apnea was diagnosed in 2001, the clinical 
record contains no findings as to either the onset or 
etiology.  No competent medical professional has attributed 
the Veteran's chronic sleep impairment, if any, to active 
service.  The VA examiner indicated that the sleep issues 
were attributable to the use of mood altering substances.

The Veteran asserts that a chronic sleep disorder was 
initially manifested during active service.  His claim is 
supported solely by his own testimony and written statements 
on appeal.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran is competent to report having sleep issues, but 
he is not competent to render a medical assessment regarding 
the complex diagnosis or etiology thereof.  See Jandreau; see 
also Woehlaert.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  

In absence of competent evidence establishing that a chronic 
sleep disorder was incurred in or otherwise originated during 
active service, the Board concludes that service connection 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the Veteran's claim, and it must be denied.


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for situation depression is granted.  

The Veteran's application to reopen his claim of entitlement 
to service connection for PTSD is granted.  

Service connection for a chronic sleep disorder is denied.  


REMAND

In light of their reopening above, the Veteran's claims of 
entitlement to service connection for a chronic depressive 
disorder to include situation depression and chronic PTSD are 
to be determined following a de novo review of the entire 
record.  

In reviewing the record, the Board observes that the Veteran 
was treated for depression during active service and at the 
present time.  The November 2003 psychiatric evaluation from 
Dr. P. conveys that the Veteran was diagnosed with chronic 
PTSD at least partially related to his wife's inservice 
kidnapping.  In his undated written statement received in 
September 2004, the Veteran advanced that he observed a 
fellow sailor be struck and killed by a helicopter rotor 
blade while aboard Mobile Sea Base Wimbrown 7.  He stated 
further that his wife had been kidnapped and he had been 
assaulted at gunpoint by a drug dealer during active service.  
The Veteran has submitted a newspaper article in support of 
his claim which provides details about the police 
investigation of the alleged kidnapping and the concurrent 
assault on the Veteran.  At the January 2009 hearing before 
the undersigned Acting Veterans Law Judge, the Veteran 
testified that his chronic depression was etiologically 
related to his service-connected left ankle fracture 
residuals.  

At the hearing on appeal, the Veteran testified that his left 
ankle fracture residuals had increased in severity since the 
last VA examination for compensation purposes and 
significantly affected his ability to walk.  He reported that 
he was going to be seen for his left ankle fracture residuals 
at a VA medical facility on the day following the hearing.  

Clinical documentation of the cited VA treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Further, a veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability g under 38 C.F.R. § 4.16 (2008) requires an 
accurate assessment of the industrial and functional 
impairment associated with all of the Veteran's service-
connected disabilities.  Therefore, the Board finds that 
further VA evaluation which encompassed the Veteran's 
psychiatric disabilities and left ankle fracture residuals 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.   

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his chronic psychiatric 
disabilities and service-connected left 
ankle fracture residuals after 2007 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the claims files.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after 2007, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then submit the Veteran's statements 
as to the injury and death of a fellow 
sailor while aboard Mobile Sea Base 
Wimbrown 7 to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
for verification.  

5.  Then schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric 
disabilities and his service-connected 
left ankle fracture residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the examiner or 
examiners should identify the specific 
stressor or stressors supporting such a 
diagnosis. 

The examiner or examiners should identify 
the limitation of activity imposed by the 
Veteran's service-connected left ankle 
fracture residuals with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his left lower 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiner should express an opinion as to 
the impact of the Veteran's left ankle 
fracture residuals upon his vocational 
pursuits.  

The examiner or examiners should advance 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified psychiatric disability had 
its onset during active service; is 
etiologically related to the veteran's 
inservice psychiatric complaints and/or 
to a verified stressor; otherwise 
originated during or is causally related 
to active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his service-connected 
disabilities.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

6.  Then adjudicate the issues of 
entitlement to service connection for 
both a chronic depressive disorder to 
include situational depression and 
chronic PTSD on a de novo basis and 
readjudicate his entitlement to a 
compensable evaluation for his left ankle 
fracture residuals for the period prior 
to June 3, 1998, an evaluation in excess 
of 10 percent for his left ankle fracture 
residuals for the period on and after 
June 3, 1998, and entitlement to TDIU.  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC. 

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


